Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77-0664171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX .No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XX .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer XX . Acceleratedfiler . Non-accelerated filer . Smaller reporting company . (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes .No XX . Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding August 4, 2015 Common stock, par value $0.25 per share Table Of Contents Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended June30, 2015 INDEX * Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Loss - Three Months Ended and Six Months Ended – June 30, 2015 and 201 4 4 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 52 PART II - Other Information Item 1 – Legal Proceedings 53 Item 1A – Risk Factors 53 Item 4 – Mine Safety Disclosures 53 Item 6 – Exhibits 53 Signatures 54 Exhibits 55 *Items 2, 3 and 5 of Part II are omitted as they are not applicable. 2 Table Of Contents Part I - Financial Information Item 1. Financial Statements Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares) June 30, 2015 December 31, 2014 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Taxes Other, net Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Reclamation insurance asset — Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of debt — Other current liabilities Current portion of accrued reclamation and closure costs Total current liabilities Capital leases Accrued reclamation and closure costs Long-term debt Non-current deferred tax liability Other non-current liabilities Total liabilities Commitments and contingencies (Notes 2, 4, 7, 9, and 11) SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference — $7,891 39 39 Common stock, $0.25 par value, authorized 500,000,000 shares; issued and outstanding 2015 — 376,732,868 shares and 2014 — 367,376,863 shares Capital surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 2015 — 2,435,518 shares and 2014 — 2,151,482 shares issued and held in treasury ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 3 Table Of Contents Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Gross profit Other operating expenses: General and administrative Exploration Pre-development Other operating expense Provision for closed operations and environmental matters Acquisition costs — — Income (loss) from operations ) ) Other income (expense): Loss on disposition of investments ) — ) — Unrealized gain (loss) on investments ) ) ) 80 Gain (loss) on derivative contracts ) ) ) Net foreign exchange gain (loss) Interest and other income 35 97 73 Interest expense, net of amount capitalized ) Loss before income taxes ) Income tax benefit (provision) ) Net loss ) Preferred stock dividends ) Loss applicable to common shareholders $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Unrealized loss and amortization of prior service on pension plans — ) — ) Reclassification of loss on disposition or impairment of marketable securities included in net loss — — Unrealized holding (losses) gains on investments ) ) ) Comprehensive income (loss) $ ) $ ) $ ) $ ) Basic loss per common share after preferred dividends $ ) $ ) $ ) $ ) Diluted loss per common share after preferred dividends $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Cash dividends declared per common share $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 Table Of Contents Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2015 June 30, 2014 Operating activities: Net loss $ ) $ ) Non-cash elements included in net loss: Depreciation, depletion and amortization Loss on investments — Loss on disposition of properties, plants, equipment, and mineral interests 44 Provision for reclamation and closure costs Stock compensation Deferred income taxes ) ) Amortization of loan origination fees Loss on derivative contracts Foreign exchange gain ) ) Other non-cash charges, net 25 ) Change in assets and liabilities, net of business acquired: Accounts receivable Inventories ) ) Other current and non-current assets ) Accounts payable and accrued liabilities ) ) Accrued payroll and related benefits Accrued taxes ) Accrued reclamation and closure costs and other non-current liabilities ) Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests ) ) Acquisition of Revett, net of cash acquired ) — Proceeds from disposition of properties, plants and equipment Purchases of investments ) — Changes in restricted cash and investment balances — Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of warrants — Acquisition of treasury shares ) ) Dividends paid to common shareholders ) ) Dividends paid to preferred shareholders ) ) Credit availability and debt issuance fees paid ) ) Repayments of capital leases ) ) Net cash (used in) provided by financing activities ) Effect of exchange rates on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Common stock issued for the acquisition of Revett $ $ — Senior notes contributed to pension plan, par value $ — $ Payment of accrued compensation in restricted stock units $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 Table Of Contents Note 1.Basis of Preparation of Financial Statements In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements and notes to the interim condensed consolidated financial statements contain all adjustments, consisting of normal recurring items and items which are nonrecurring, necessary to present fairly, in all material respects, the financial position of Hecla Mining Company and its consolidated subsidiaries (“we” or “our” or “us”).See Note 4 and Note 13 for information on adjustments which are nonrecurring contained in the accompanying unaudited interim condensed consolidated financial statements. These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and related footnotes as set forth in our annual report filed on Form 10-K for the year ended December31, 2014, as it may be amended from time to time. The results of operations for the periods presented may not be indicative of those which may be expected for a full year.The unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures are adequate for the information not to be misleading. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, the reported amounts of revenues and expenses during the reporting period and the disclosures of contingent liabilities.Accordingly, ultimate results could differ materially from those estimates. On June 15, 2015, we completed the acquisition of Revett Mining Company, Inc. ("Revett"), giving us ownership of the Rock Creek project and various other interests in Northwest Montana. The unaudited interim condensed consolidated financial statements included herein reflect our ownership of the assets previously held by Revett as of the June 15, 2015 acquisition date. See Note 13 for more information. Note 2.Investments and Restricted Cash Investments At June30, 2015 and December31, 2014, the fair values of our non-current investments were $2.7 million and $4.9 million, respectively.Our non-current investments consist of marketable equity securities, which are carried at fair value as they are classified as “available-for-sale.” The cost bases of our non-current investments were approximately $4.4 million and $7.3 million, respectively, at June30, 2015 and December31, 2014. During the first quarter of 2015, we recognized a $2.8 million impairment charge against earnings, as we determined the impairment to be other-than-temporary. We also acquired equity in another mining company for a total cost of $0.9 million during the first quarter of 2015. Due to the acquisition of Revett in June 2015, the basis in previously held stock was eliminated, reducing the cost basis of our non-current investments by $0.5 million, with a $0.2 million unrealized loss included in current earnings. At June30, 2015, total unrealized loss positions of $1.7 million for our non-current investments were included in accumulated other comprehensive loss. Restricted Cash and Investments Various laws, permits, and covenants require that financial assurances be in place for certain environmental and reclamation obligations and other potential liabilities.These restricted investments are used primarily for funding surety bonds, and were $1.0 million at June30, 2015 and $0.9 million at December31, 2014. 6 Table Of Contents Note 3.Income Taxes Major components of our income tax provision (benefit) for the three and six months ended June 30, 2015 and 2014 are as follows (in thousands): Three Months Ended Six Months Ended June 30, June 30, Current: Domestic $ $ ) $ $ Foreign ) Total current income tax provision (benefit) ) Deferred: Domestic ) ) Foreign ) ) ) 84 Total deferred income tax benefit ) Total income tax provision (benefit) $ ) $ ) $ $ ) As of June30, 2015, we have a net deferred tax asset in the U.S. of $114.5 million and a net deferred tax liability in Canada of $138.1 million for a consolidated worldwide net deferred tax liability of $23.6 million. Our ability to utilize our deferred tax assets depends on future taxable income generated from operations within the United States; valuation allowances are provided for that portion of our deferred tax assets for which we believe it is more likely than not that we will not realize a benefit. This judgement is based on several assumptions and estimates including life-of-mine operating plans and our estimates of future metals prices. At June30, 2015 and December31, 2014, the balances of the valuation allowances on our deferred tax assets were $38 million and $32 million, respectively, primarily for foreign net operating loss carryforwards. The current income tax provisions for the three and six months ended June30, 2015 and 2014 vary from the amounts that would have resulted from applying the statutory income tax rate to pre-tax income primarily due to the effects of percentage depletion for all periods presented and the impact of taxation in foreign jurisdictions. Note 4.Commitments, Contingencies and Obligations General We follow the FASB Accounting Standards Codification guidance in determining our accruals and disclosures with respect to loss contingencies, and evaluate such accruals and contingencies for each reporting period. Accordingly, estimated losses from loss contingencies are accrued by a charge to income when information available prior to issuance of the financial statements indicates that it is probable that a liability could be incurred and the amount of the loss can be reasonably estimated. Legal expenses associated with the contingency are expensed as incurred. If a loss contingency is not probable or reasonably estimable, disclosure of the loss contingency is made in the financial statements when it is at least reasonably possible that a material loss could be incurred. 7 Table Of Contents Rio Grande Silver Guaranty Our wholly-owned subsidiary, Rio Grande Silver Inc. (“Rio”), is party to a joint venture with Emerald Mining & Leasing, LLC (“EML”) and certain other parties with respect to a land package in the Creede Mining District of Colorado that is adjacent to other land held by Rio. Rio holds a 70% interest in the joint venture. In connection with the joint venture, we are required to guarantee certain environmental remediation-related obligations of EML to a third party up to a maximum liability to us of $2.5 million. As of June30, 2015, we have not been required to make any payments pursuant to the guaranty. We may be required to make payments in the future, limited to the $2.5 million maximum liability, should EML fail to meet its obligations to the third party. However, to the extent that any payments are made by us under the guaranty, EML, in addition to other parties, have jointly and severally agreed to reimburse and indemnify us for any such payments. We have not recorded a liability relating to the guaranty as of June30, 2015. Lucky Friday Water Permit Matters Over the last several years, the Lucky Friday unit has experienced several regulatory issues relating to its water discharge permits and water management more generally. In December 2013, the EPA issued to Hecla Limited a notice of violation (“2013 NOV”) alleging certain storm water reporting violations under Lucky Friday’s Clean Water Act Multi-Sector General Stormwater Permit for Industrial Activities. The 2013 NOV also contained a request for information under Section 308 of the Clean Water Act directing Hecla Limited to undertake a comprehensive groundwater investigation of Lucky Friday’s tailings pond no. 3 to evaluate whether the pond is causing the discharge of pollutants via seepage to groundwater that is discharging to surface water. On June 24, 2015, Hecla Limited settled with the United States all past alleged permit exceedances and unpermitted discharges at the Lucky Friday unit, including those alleged in the 2013 NOV, by agreeing to pay a civil penalty of $600,000. We have not completed the investigation called for by the request for information contained in the 2013 NOV, and thus we do not know what the impact of the investigation will be. Hecla Limited strives to maintain its water discharges at the Lucky Friday unit in full compliance with its permits and applicable laws; however, we cannot provide assurance that in the future it will be able to fully comply with the permit limits and other regulatory requirements regarding water management. Johnny M Mine Area near San Mateo, McKinley County, New Mexico In May 2011, the EPA made a formal request to Hecla Mining Company for information regarding the Johnny M Mine Area near San Mateo, McKinley County, New Mexico, and asserted that Hecla Mining Company may be responsible under CERCLA for environmental remediation and past costs the EPA has incurred at the site. Mining at the Johnny M was conducted for a limited period of time by a predecessor of our subsidiary, Hecla Limited. In August 2012, Hecla Limited and the EPA entered into a Settlement Agreement and Administrative Order on Consent for Removal Action (“Consent Order”), pursuant to which Hecla Limited agreed to pay (i) $1.1 million to the EPA for its past response costs at the site and (ii) any future response costs at the site under the Consent Order, in exchange for a covenant not to sue by the EPA. Hecla Limited paid the approximately $1.1 million to the EPA for its past response costs and in December 2014, submitted to EPA the Engineering Evaluation and Cost Analysis (“EE/CA”) for the site. The EE/CA evaluates three alternative response actions: 1) no action, 2) off-site disposal, and 3) on-site disposal. The range in estimated costs of these alternatives is $0 to $221 million. In the EE/CA, Hecla Limited recommended that EPA approve on-site disposal, which is currently estimated to cost $5.6 million, on the basis that it is the most appropriate response action under CERCLA. In June 2015, the EPA approved the EE/CA, with a few minor conditions. The EPA still needs to publish the EE/CA for public notice and comment, and the agency will not make a final decision on the appropriate response action until the public comment process is complete. EPA anticipates that Hecla Limited will implement the selected response action pursuant to an amendment to the Consent Order or a new order to be negotiated with HeclaLimited. Based on the foregoing, we believe it is probable that Hecla Limited will incur a liability for remediation at the site, and our best estimate of that liability as of the date of this report is $5.6 million. There can be no assurance that Hecla Limited’s liability will not be more than $5.6 million, or that its ultimate liability will not have a material adverse effect on Hecla Limited’s or our results from operations or financial position. 8 Table Of Contents Carpenter Snow Creek Site, Cascade County, Montana In July 2010, the EPA made a formal request to Hecla Mining Company for information regarding the Carpenter Snow Creek Superfund Site located in Cascade County, Montana. The Carpenter Snow Creek Site is located in a historic mining district, and in the early 1980s Hecla Limited leased 6 mining claims and performed limited exploration activities at the site. Hecla Limited terminated the mining lease in 1988. In June 2011, the EPA informed Hecla Limited that it believes Hecla Limited, among several other viable companies, may be liable for cleanup of the site or for costs incurred by the EPA in cleaning up the site. The EPA stated in the June 2011 letter that it has incurred approximately $4.5 million in response costs and estimated that total remediation costs may exceed $100 million. Hecla Limited cannot with reasonable certainty estimate the amount or range of liability, if any, relating to this matter because of, among other reasons, the lack of information concerning the site. South Dakota and Colorado Superfund Sites Related to CoCa Mines, Inc. In 1991, Hecla Limited acquired all of the outstanding common stock of CoCa Mines, Inc. (“CoCa”). CoCa is alleged to have prior property interests at the Gilt Edge Mine Superfund site in Lawrence County, South Dakota, and to have been engaged in exploration and mining activities at or near the Nelson Tunnel/Commodore Waste Rock Pile Superfund site in Creede, Colorado. The United States has alleged that CoCa, along with other parties, is a potentially responsible party (“PRP”) at each of the sites. The United States bases its claims of liability on allegations of CoCa’s historical relationship to each site, and that CoCa has succeeded to the liabilities of one or more predecessor entities that may have held certain property interests at the sites or undertaken certain activities. The United States alleges that estimated total costs associated with the Gilt Edge site may exceed $225 million, including both past and future response costs. For the Nelson Tunnel/Commodore site, the EPA is seeking a total of approximately $5 million for past response costs, plus an undetermined amount of interest from CoCa, Hecla Limited, and other PRPs. The EPA stated that it is continuing its remedial investigation/feasibility study at the Nelson Tunnel/Commodore site, and once that is complete, it will begin remedial design and remedial action for the site. Presumably, the EPA also could seek reimbursement of at least some of those costs from viable PRPs. We believe that it is reasonably possible that CoCa faces some liability under CERCLA based on its historical relationship to the Gilt Edge and Nelson Tunnel/Commodore sites. In the event CoCa incurs a liability at either site, it has limited assets with which to satisfy any claim. Because of this, we believe that it is possible that the United States will seek to recover some of the alleged costs associated with the sites from Hecla Limited, as the sole stockholder of CoCa. However, we believe Hecla Limited has strong defenses and would vigorously defend against any such claim. Settlement negotiations with the United States have been ongoing since 2010 with respect to the Gilt Edge site and since 2014 with respect to the Nelson Tunnel/Commodore site. Although we have not reached a final settlement with the United States, based on the current status of negotiations we believe it is probable that CoCa will incur a settlement liability for response costs at the sites. Our best estimate of that net liability as of the date of this report, after payments from insurance proceeds and from another party to the Gilt Edgesettlement, is $9.9 million. We have accrued that net amount by recording a liability for the total estimated amount that would be paid by CoCa and an asset for the estimated amount that would be recovered by CoCa from insurers and the other party to the settlement. There can be no assurance that we will be able to resolve these matters through settlement. Similarly, despite efforts to reasonably estimate potential liability at the Gilt Edge and Nelson Tunnel/Commodore sites, there can be no assurance that we have accurately estimated such liability, or that the accrual actually represents the total amount for which CoCa or Hecla Limited could be found liable in the event these matters are not settled but instead litigated. Accordingly, in the event these matters are not settled, our accrual could change, perhaps rapidly and materially. 9 Table Of Contents Senior Notes On April 12, 2013, we completed an offering of $500 million aggregate principal amount of 6.875% Senior Notes ("Notes") due 2021. The net proceeds from the offering of the Notes were used to partially fund the acquisition of Aurizon Mines Ltd. ("Aurizon") and for general corporate purposes, including expenses related to the Aurizon acquisition. In 2014, we completed additional issuances of our Notes in the aggregate principal amount of $6.5 million, which were contributed to our pension plan to satisfy the funding requirement for 2014. Interest on the Notes is payable on May 1 and November 1 of each year, commencing November 1, 2013. See Note 9 for more information. Other Commitments Our contractual obligations as of June30, 2015 included approximately $28.4 million for various costs. In addition, our open purchase orders at June30, 2015 included approximately $6.9 million, $2.4 million, and $0.7 million, respectively, for various capital items at the Greens Creek, Lucky Friday, and Casa Berardi units, and approximately $6.6 million, $1.5 million and $1.7 million, for various non-capital costs at the Greens Creek, Lucky Friday and Casa Berardi units. We also have total commitments of approximately $22.7 million relating to scheduled payments on capital leases, including interest, primarily for equipment at our Greens Creek, Lucky Friday and Casa Berardi units (see Note 9 for more information). As part of our ongoing business and operations, we are required to provide surety bonds, bank letters of credit, and restricted deposits for various purposes, including financial support for environmental reclamation obligations and workers compensation programs. As of June30, 2015, we had surety bonds totaling $94.3 million in place as financial support for future reclamation and closure of the Greens Creek and Troy mines, self insurance, and employee benefit plans. In addition, we had letters of credit for approximately $8.0 million outstanding as of June30, 2015 for environmental reclamation and workers' compensation insurance bonding. We also held a $6.5 million restricted deposit at June30, 2015 as financial support for reclamation of the Troy mine acquired as part of the Revett acquisition. The obligations associated with these instruments are generally related to performance requirements that we address through ongoing operations. As the requirements are met, the beneficiary of the associated instruments cancels or returns the instrument to the issuing entity. Certain of these instruments are associated with operating sites with long-lived assets and will remain outstanding until closure of the sites. We believe we are in compliance with all applicable bonding and will be able to satisfy future bonding requirements as they arise. Other Contingencies In March 2012, Hecla Limited received notice of a complaint filed against it by the United Steel Workers, Local 5114, with the Federal Mine Safety and Health Review Commission ("FMSHRC") for compensation for bargaining unit workers at the Lucky Friday mine idled as a result of the temporary suspension of production at the mine. The complaint alleged the bargaining unit workers were entitled to compensation under Section 111 of the Federal Mine Safety and Health Act of 1977 the "Mine Act") from November 16, 2011 - the date an order was issued by the Mine Safety Health Administration (“MSHA”) to Hecla Limited - until June 12, 2013 - the date the order was terminated. On February 4, 2015, the judge hearing the case issued an Order finding the applicable period of time for compensation under Section 111 of the Mine Act to be approximately 8 days and the compensation owed to the employees to be approximately $13,000, plus interest. On March 4, 2015, the Union filed an appeal for discretionary review with the FMSHRC. On March 12, 2015, the FMSHRC issued a notice granting discretionary review. We believe the claim is without merit, and that all wages due under Section 111, which was an immaterial amount, have already been paid. Therefore, we have not recorded a liability relating to the claim as of June30, 2015. The value of the union's claim is estimated to be in the range of $0 to $10 million. On April 12, 2013, the family of Larry Marek, an employee of Hecla Limited who was fatally injured in an April 2011 accident, filed a lawsuit against us and certain of our officers and employees seeking damages for, among other claims, wrongful death and infliction of emotional distress. No dollar amount of damages is specified in the complaint, which was filed in state court in Idaho (Kootenai County District Court). On April 21, 2015, the judge hearing the case granted Hecla’s motion for summary judgment and dismissed the case. The plaintiffs have filed a motion for reconsideration and also appealed the decision to the Idaho Supreme Court. We cannot reasonably predict the outcome of this matter, however, we believe the case is without merit and are vigorously defending this lawsuit. 10 Table Of Contents On December 11, 2013, four employees of Hecla Limited who were injured in a December 2011 rock burst filed a lawsuit against us and certain of our employees seeking damages for, among other claims, intentional and willful injury and infliction of emotional distress. The plaintiffs seek damages in excess of $1,000,000, as claimed in the complaint, which was filed in state court in Idaho (Kootenai County District Court). We cannot reasonably predict the outcome of this matter, however, we believe the case is without merit and intend to vigorously defend this lawsuit. We also have certain other contingencies resulting from litigation, claims, EPA investigations, and other commitments and are subject to a variety of environmental and safety laws and regulations incident to the ordinary course of business. We currently expect that the resolution of such contingencies will not materially affect our financial position, results of operations or cash flows. However, in the future, there may be changes to these contingencies, and additional contingencies may occur as well, any of which might result in an accrual or a change in the estimated accruals recorded by us, and there can be no assurance that their ultimate disposition will not have a material adverse effect on our financial position, results of operations or cash flows. Note 5.Loss Per Common Share We are authorized to issue 500,000,000 shares of common stock, $0.25 par value per share. At June30, 2015, there were 379,168,386 shares of our common stock issued and 2,435,518 shares issued and held in treasury, for a net of 376,732,868 shares outstanding. The following table reconciles weighted average common shares used in the computations of basic and diluted earnings per share for the three- and six-month periods ended June30, 2015 and 2014 (thousands, except per-share amounts): Three Months Ended June 30, Six Months Ended June 30, Numerator Net loss $ ) $ ) $ ) $ ) Preferred stock dividends ) Net loss applicable to common shares for basic and diluted earnings per share $ ) $ ) $ ) $ ) Denominator Basic weighted average common shares Dilutive stock options and restricted stock — Diluted weighted average common shares Basic loss per common share Net loss applicable to common shares $ ) $ ) $ ) $ ) Diluted loss per common share Net loss applicable to common shares $ ) $ ) $ ) $ ) Diluted loss per share for the three- and six-month periods ended June30, 2015 and 2014 excludes the potential effects of outstanding shares of our convertible preferred stock, as their conversion and exercise would have no effect on the calculation of dilutive shares. 11 Table Of Contents For the three-month and six-month periods ended June30, 2015 and 2014, all outstanding options, restricted share units, and warrants were excluded from the computation of diluted loss per share, as our reported net losses for those periods would cause their conversion and exercise to have no effect on the calculation of loss per share. Note 6.Business Segments We are currently organized and managed in three reporting segments: the Greens Creek unit, the Lucky Friday unit and the Casa Berardi unit. General corporate activities not associated with operating units and their various exploration activities, as well as discontinued operations and idle properties, are presented as “other.”Interest expense, interest income and income taxes are considered general corporate items, and are not allocated to our segments. The following tables present information about reportable segments for the three and six months ended June30, 2015 and 2014 (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net sales to unaffiliated customers: Greens Creek $ Lucky Friday Casa Berardi $ Income (loss) from operations: Greens Creek $ Lucky Friday ) Casa Berardi ) ) Other ) $ ) $ $ ) $ The following table presents identifiable assets by reportable segment as of June30, 2015 and December31, 2014 (in thousands): June 30, 2015 December 31, 2014 Identifiable assets: Greens Creek $ $ Lucky Friday Casa Berardi Other $ $ 12 Table Of Contents Note 7. Employee Benefit Plans We sponsor defined benefit pension plans covering substantially all U.S. employees.Net periodic pension cost for the plans consisted of the following for the three and six months ended June30, 2015 and 2014 (in thousands): Three Months Ended June 30, Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) ) Amortization of net (gain) loss Net periodic pension cost $ $ Six Months Ended June 30, Service cost $ $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) ) Amortization of net (gain) loss Net periodic pension cost $ $ In January 2015, we contributed approximately $5.0 million in shares of our common stock to our defined benefit plans, with no additional contributions anticipated in 2015. We expect to contribute approximately $0.4 million to our unfunded supplemental executive retirement plan during 2015. Note 8.Shareholders’ Equity Stock-based Compensation Plans We periodically grant restricted stock unit awards and/or shares of common stock to our employees and directors. We measure compensation cost for restricted stock units and stock grants at the closing price of our stock at the time of grant. Restricted stock unit grants vest after a specified period with compensation cost amortized over that period. Although we have no current plans to issue stock options, we may do so in the future. On March 5, 2015, the Board of Directors granted 911,148 shares of common stock to employees for payment of annual and long-term incentive compensation for the period ended December 31, 2014. The shares were distributed in March 2015, and the $3.0 million in expense related to the stock awards was recognized as of December31, 2014. In the second quarter of 2015, a total of 48,246 shares of common stock were granted to nonemployee directors. We granted a total of 150,378 shares of common stock to nonemployee directors in the second quarter of 2014. Stock-based compensation expense for restricted stock unit grants to employees and shares issued to nonemployee directors recorded in the first six months of 2015 totaled $2.3 million, compared to $2.6 million in the same period last year. In connection with the vesting of restricted stock units and other stock grants, employees have in the past, at their election and when permitted by us, chosen to satisfy their minimum tax withholding obligations through net share settlement, pursuant to which the Company withholds the number of shares necessary to satisfy such withholding obligations.As a result, in the first six months of 2015 we withheld 284,243 shares valued at approximately $941,000, or approximately $3.31 per share. 13 Table Of Contents Common Stock Dividends In September 2011 and February 2012, our Board of Directors adopted a common stock dividend policy that has two components: (1) a dividend that links the amount of dividends on our common stock to our average quarterly realized silver price in the preceding quarter, and (2) a minimum annual dividend of $0.01 per share of common stock, in each case, payable quarterly, when and if declared. For illustrative purposes only, the table below summarizes potential per share dividend amounts at different quarterly average realized price levels according to the first component of the policy: Quarterly average realized silver price per ounce Quarterly dividend per share Annualized dividend per share $ 30 $ $ $ 35 $ $ $ 40 $ $ $ 45 $ $ $ 50 $ $ On August 6, 2015, our Board of Directors declared a common stock dividend, pursuant to the minimum annual dividend component of the policy described above, of $0.0025 per share, for a total dividend of $0.9 million payable in September 2015. Because the average realized silver price for the second quarter of 2015 was $16.32 per ounce, below the minimum threshold of $30 according to the policy, no silver-price-linked component was declared or paid. The declaration and payment of common stock dividends is at the sole discretion of our Board of Directors. Common Stock Repurchase Program On May 8, 2012, we announced that our Board of Directors approved a stock repurchase program. Under the program, we are authorized to repurchase up to 20 million shares of our outstanding common stock from time to time in open market or privately negotiated transactions, depending on prevailing market conditions and other factors. The repurchase program may be modified, suspended or discontinued by us at any time. Whether or not we engage in repurchases from time to time may depend on a variety of factors, including not only price and cash resources, but customary black-out restrictions, whetherwe haveany material inside information, limitations on share repurchases or cash usage that may be imposed by our credit agreement or in connection with issuances of securities, alternative uses for cash, applicable law, and other investment opportunities from time to time. As of June30, 2015, 934,100 shares have been purchased at an average price of $3.99 per share, leaving 19.1 million shares that may yet be purchased under the program. The closing price of our common stock at August4, 2015, was $2.02 per share. Note 9.Senior Notes, Credit Facilities, Note Payable and Capital Leases Senior Notes On April 12, 2013, we completed an offering of $500 million in aggregate principal amount of our Senior Notes due May 1, 2021 and in 2014, an additional $6.5 million aggregate principal amount of the Notes was issued to our pension plan in order to satisfy the funding requirement for 2014 (collectively, the “Notes”). The Notes are governed by the Indenture, dated as of April 12, 2013, as amended (the “Indenture”), among Hecla Mining Company ("Hecla") and certain of our subsidiaries and The Bank of New York Mellon Trust Company, N.A., as trustee. The net proceeds from the initial offering of the Notes ($490 million) were used to partially fund the acquisition of Aurizon and for general corporate purposes, including expenses related to the Aurizon acquisition. 14 Table Of Contents The Notes are recorded net of a 2% initial purchaser discount totaling $10 million at the time of the April 2013 issuance and having an unamortized balance of $7.4 million as of June30, 2015. The Notes bear interest at a rate of 6.875% per year from the date of original issuance or from the most recent payment date on which interest has been paid or provided for.Interest on the Notes is payable on May 1 and November 1 of each year, commencing November 1, 2013. During the first half of 2015 and 2014, interest expense related to the Notes and amortization of the initial purchaser discount and fees related to the issuance of the Notes, net of $6.6 million and $5.6 million, respectively, in capitalized interest, totaled $11.6 million and $12.6 million, respectively. The Notes are guaranteed on a senior unsecured basis by certain of our subsidiaries (the "Guarantors"). The Notes and the guarantees are, respectively, Hecla's and the Guarantors' general senior unsecured obligations and are subordinated to all of Hecla's and the Guarantors' existing and future secured debt to the extent of the assets securing that secured debt.In addition, the Notes are effectively subordinated to all of the liabilities of Hecla's subsidiaries that are not guaranteeing the Notes, to the extent of the assets of those subsidiaries. The Notes will be redeemable in whole or in part, at any time and from time to time on or after May 1, 2016, on the redemption dates and at the redemption prices specified in the Indenture, plus accrued and unpaid interest, if any, to the date of redemption.Prior to May 1, 2016, we may redeem some or all of the Notes at a redemption price of 100% of the principal amount, plus accrued and unpaid interest, if any, to the redemption date, plus a “make whole” premium.We may redeem up to 35% of the Notes before May 1, 2016 with the net cash proceeds from certain equity offerings. Upon the occurrence of a change of control (as defined in the Indenture), each holder of Notes will have the right to require us to purchase all or a portion of such holder's Notes pursuant to a change of control offer (as defined in the Indenture), at a purchase price equal to 101% of the principal amount thereof plus accrued and unpaid interest, if any, to the date of purchase, subject to the rights of holders of the Notes on the relevant record date to receive interest due on the relevant interest payment date. Credit Facilities In February 2014, we entered into a $100 million senior secured revolving credit facility, which was amended in November 2014 to extend the maturity date to November 18, 2018. The credit facility is collateralized by the shares of common stock held in our material domestic subsidiaries and by our joint venture interests in the Greens Creek mine, all of our rights and interests in the joint venture agreement, and all of our rights and interests in the assets of the joint venture.This credit facility replaced our previous $100 million credit facility which had the same terms of collateral as described above. Below is information on the interest rates, standby fee, and financial covenant terms under our current credit facility: Interest rates: Spread over the London Interbank Offer Rate 2.25 - 3.25% Spread over alternative base rate 1.25 - 2.25% Standby fee per annum on undrawn amounts 0.50% Covenant financial ratios: Senior leverage ratio (debt secured by liens/EBITDA) not more than2.50:1 Leverage ratio (total debt less unencumbered cash/EBITDA) not more than 4.00:1 Interest coverage ratio (EBITDA/interest expense) not less than 3.00:1 We were in compliance with all covenants under the credit agreement and no amounts were outstanding as of June30, 2015.We have not drawn funds on the revolving credit facility as of the filing date of this report. 15 Table Of Contents Note Payable As a result of the merger with Revett further discussed in Note 13 , we acquired a note payable having a principal balance of $4.1 million as of June30, 2015. The note has a maturity date of December 2016 and an interest rate of 6.25% per year, and is collateralized by certain equipment at the Troy mine. $1.8 million of the of the note payable was classified as current, with the remaining $2.3 million classified as current, as of June30, 2015. Capital Leases We have entered into various lease agreements, primarily for equipment at our Greens Creek, Lucky Friday, and Casa Berardi units, which we have determined to be capital leases.
